Name: Commission Regulation (EEC) No 971/93 of 23 April 1993 amending Regulation (EEC) No 846/93 introducing a countervailing charge on apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 93 Official Journal of the European Communities No L 98/33 COMMISSION REGULATION (EEC) No 971/93 of 23 April 1993 amending Regulation (EEC) No 846/93 introducing a countervailing charge on apples originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 846/93 (3), amended by Regulation (EEC) No 915/93 (4), introduced a countervailing charge on apples originating in Chile ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration the countervailing charge on the import of apples originating in Chile must be altered ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 846/93 'ECU 5,40' is hereby replaced by 'ECU 9,47'. Article 2 This Regulation shall enter into force on 24 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1993. For the Commission Rene STEICHEN Member of the Commission ( ») OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3. 1993, p. 7. 0 OJ No L 59, 12. 3. 1993, p. 25. (4) OJ No L 94, 20. 4. 1993, p. 26.